10F-3 Report CGCM High Yield Investments 9/1/2011 through 2/29/2012 Issuer Name Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price % Rec'd by Fund Chesapeake Midstream Partners, L.P. 1/6/2012 Barclays Capital 0.01% Chesapeake Midstream Partners, L.P. 1/6/2012 Barclays Capital 0.03% BreitBurn Energy Partners LP 1/10/2012 Wells Fargo 0.02% Sophia Finance 1/11/2012 JP Morgan 0.01% Fresenius Medical Care 1/17/2012 B of A Securities 0.01% Taminco Global Chemical Corporation 1/20/2012 Credit Suisse 0.02% PetroBakken Energy Ltd. 1/25/2012 Credit Suisse 0.02% Targa Resources Partners LP 1/26/2012 Deutsche Bank 0.04% Energy Future Intermediate Holding Company LLC 2/1/2012 Goldman Sachs 0.03% The Service Master Company 2/2/2012 JP Morgan 0.02% Samson Investment Company 2/3/2012 JP Morgan 0.02% HCA Inc. 2/7/2012 Goldman Sachs 0.01% Lone Pine Resources Canada Ltd. 2/9/2012 Credit Suisse 0.03% Goodyear Tire and Rubber Company 2/23/2012 Deutsche Bank 0.02% Norwegian Cruise Lines Ltd. 2/24/2012 Deutsche Bank 0.45% United Rentals Inc. 2/24/2012 B of A Securities 0.04% QEP Resources Inc. 2/27/2012 Wells Fargo 0.02% Sprint Nextel Corporation 2/27/2012 B of A Securities 0.00% Clear Channel Worldwide Holdings 2/29/2012 Goldman Sachs 0.01% Clear Channel Worldwide Holdings 2/29/2012 Goldman Sachs 0.01%
